JUTHGB PBYOR
deljtveked the ofikton of the court.
While back taxes may be collected, although the land upon which the lien exists has passed into the hands of an innocent purchaser, our attention has not been called to any principle or rule of taxation applicable to our system of imposing and collecting taxes by which the land of the bona fide purchaser may be sold without a demand for the taxes, or without notifying him of the existence of the lien by reason of the non-payment of taxes by his vendor. The advertisement of tax sales is to notify the owner that he may pay the taxes and release his estate from the lien, as. well as to invite bidders if a sale should become necessary. The sale was made in this case on the 14th of May, 1881,, to pay the taxes due and unpaid for the years 1875, 1876, 1877 and 1878, and the lot in controversy advertised and. sold as the property of Rachel Mendel. The appellee, John Callahan, was at the time of the sale the owner of the-lot of ground, by purchase, from ohe Kilpatrick, and invested with the legal title. His purchase was made in September, 1880, and his title not questioned, except by the-appellant, Margaret Quinlan, who purchased of Grauman, the vendee of the auditor’s agent. Grauman obtained a. conveyance from the auditor, and then sold and conveyed the lot to the appellant. The auditor supposed it was the property of Rachel Mendel, as the evidences of her liability for the tax was in his possession, and, in pursuance of the statute, ordered or required the sale to be made by his agent.
The claim was for back taxes, and assessed against a party *620who at the time was the legal owner, but who had divested herself of title before the sale lyas made. The owner, who was the appellee, had no notice of the existence of the lien, or demand made of the taxes due, by those of whom he had purchased. His lot is sold to satisfy a lien of which he had no knowledge, and by an examination of the records of his county, or the county in which the lot is located, no information could have been obtained as to the claim of the State upon the property.
The land of the appellee, Callahan, is sold to dischargé the taxes that are due, not from him, but from a party who has no right, title, or interest in it. There has been no neglect of duty on the part of the owner of the lot sold, and therefore the greater the necessity of notice to him of the default of the original owner, that he may pay the tax and save his land. “One object of advertising tax sales is to give full notice to the proprietor, and furnish him with every facility for the voluntary payment of the tax before resort is had to coercive means, &c. It follows that any neglect of the officer, which deprives the owners and bidders of that full information which the law intended to give them, is fatal to the validity of the tax sale.” (Blackwell on Tax Titles, 214.)
The second section of the act entitled ‘ ‘An act to amend the revenue laws of the State,” approved May 6, 1880, should not be so construed as dispensing with the necessity of notice to one who has purchased the land after the lien for the taxes accrued, when the time for the collection of the taxes in the ordinary mode has expired, and a sale without notice or demand in such cases is, as to the innocent purchaser, void. The right to collect taxes on the part of the State is not lost by the delay or neglect of the officer to *621collect it in the usual mode, and the transmutation of titles being so common with reference to real estate, and such liens not being susceptible of discovery in the examination of titles, there is no reason or necessity for depriving the citizen of his property without citation or notice, and such an attempt must be held as in violation of his constitutional rights. While the power to levy and collect taxes is an incident to sovereignty, it is also the object of a government like ours to protect the private property of the citizen, and. to authorize by statute his property to be sold for the failure on the part of his neighbor to discharge a duty owing the State, is an exercise of arbitrary power, and takes from him the right to the protection of private property guaranteed him by the constitution. The answer, therefore, that his property was sold for back taxes assessed against another, without notice or demand, was sufficient to defeat the recovery. No title passed to the purchaser under such a state of case. It is not necessary to determine the other questions raised.
Judgment affirmed.